         Case 4:17-cv-00372-JLH Document 182 Filed 06/10/20 Page 1 of 3
                       UNITED STATES COURT OF APPEALS
                           FOR THE EIGHTH CIRCUIT

                                      ___________________

                                          No: 19-2167
                                      ___________________

   Craig Coates, Individually and on behalf of Others Similarly Situated; Molly Warrington,
 Individually and on Behalf of All Others Similarly Situated; Edwin Smith, Individually and on
                             behalf of all others similarly situated

                                              Plaintiffs - Appellees

                                                 v.

                                     Dassault Falcon Jet Corp

                                              Defendant - Appellant

                                 Daussault Aircraft Services Corp

                                        Defendant
______________________________________________________________________________

      Appeal from U.S. District Court for the Eastern District of Arkansas - Little Rock
                                   (4:17-cv-00372-JLH)
______________________________________________________________________________

                                             JUDGMENT


Before SMITH, Chief Judge, LOKEN, and GRUENDER, Circuit Judges.


       This appeal from the United States District Court was submitted on the record of the

district court, briefs of the parties and was argued by counsel.

       After consideration, it is hereby ordered and adjudged that the judgment of the district

court in this cause is reversed and the cause is remanded to the district court for proceedings

consistent with the opinion of this court.

                                                      June 10, 2020

Order Entered in Accordance with Opinion:
Clerk, U.S. Court of Appeals, Eighth Circuit.
____________________________________
            /s/ Michael E. Gans


   Appellate Case: 19-2167          Page: 1      Date Filed: 06/10/2020 Entry ID: 4922114
                  Case 4:17-cv-00372-JLH Document 182 Filed 06/10/20 Page 2 of 3


Abigail Temple

From:                ca08ml_cmecf_Notify@ca8.uscourts.gov
Sent:                Wednesday, June 10, 2020 8:08 AM
Subject:             19-2167 Craig Coates, et al v. Dassault Falcon Jet Corp "judgment filed sua sponte
                     Reversed/Remanded" (4:17-cv-00372-JLH)


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing.

                                              Eighth Circuit Court of Appeals

Notice of Docket Activity

The following transaction was filed on 06/10/2020

Case Name:       Craig Coates, et al v. Dassault Falcon Jet Corp
Case Number: 19‐2167
Document(s):     Document(s)




Docket Text:
JUDGMENT FILED ‐ The judgment of the originating court is REVERSED and REMANDED in accordance with the opinion
LAVENSKI R. SMITH, JAMES B. LOKEN and RAYMOND W. GRUENDER Hrg Jan 2020 [4922114] [19‐2167] (Catherine Dolan)

Notice will be electronically mailed to:

Mr. John Bridges Brown: john.brown@ogletree.com, ruthann.skipper@ogletree.com
Mr. Jeremy William Hays: jeremy.hays@ogletree.com, ruthann.skipper@ogletree.com, daldocketing@ogletree.com,
barbara.denny@ogletree.com
Mr. Gavin Samuel Martinson: gavin.martinson@ogletreedeakins.com, sandra.patrick@ogletreedeakins.com
Mr. Jim McCormack, Clerk of Court: ared_appeals@ared.uscourts.gov
Mr. Josh Sanford: josh@sanfordlawfirm.com, tracy@sanfordlawfirm.com, ecfnotices@sanfordlawfirm.com
Mr. Brian A. Vandiver: bavandiver@csmfirm.com, gpwhitsett@csmfirm.com, djbotteicher@csmfirm.com


The following document(s) are associated with this transaction:
Document Description: Judgment With Opinions
Original Filename: /opt/ACECF/live/forms/CathyDolan_192167_4922114_JudgmentsWithOpinions_258.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=06/10/2020] [FileNumber=4922114‐0]
[47ca76a9a7e2a0e865dd6c40ed899fd399f7a731c5d72609da5a508772b04d1dd82c4dfa136f764f63d52519a25cd3e4f54
cbc54a0cb161c64e4d99a4fc43540]]
Recipients:

       Mr. John Bridges Brown
                                                             1
                  Case 4:17-cv-00372-JLH Document 182 Filed 06/10/20 Page 3 of 3
       Mr. Jeremy William Hays
       Mr. Gavin Samuel Martinson
       Mr. Jim McCormack, Clerk of Court
       Mr. Josh Sanford
       Mr. Brian A. Vandiver

The following information is for the use of court personnel:


DOCKET ENTRY ID: 4922114
RELIEF(S) DOCKETED:
 Reversed/Remanded
DOCKET PART(S) ADDED: 6549241, 6549242, 6549243




                                                               2
